Title: From Thomas Jefferson to Thomas Mann Randolph, 29 March 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Th:J to TMR.
                     Washington Mar. 29. 08.
                  
                  My letter to Ellen will explain why I must be brief. a negociation between France & England is I believe certainly begun under the mediation of Austria. the Moniteur (a government paper) says France will not require from England to renounce her maritime principles. nothing need be said about them in the treaty, and each will retain their own. this stumbling block being removed, I suspect they will make peace. the plan of France seems to be to make peace with England, then form an armed neutrality of all the Continental powers, on the principles which they consider right, and whenever hereafter G. Br. goes to war with one of them, if she violates the maritime principles they have laid down, they will all declare against her. Congress talk not as yet of any fixed day of adjournment. affectionate salutations.
               